JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00554-CV

                          JENNIFER MANSBACH, Appellant

                                           V.

                          SANDRA CASTELLON, Appellee

   Appeal from the 150th District Court of Bexar County (Tr. Ct. No. 2013-CI-08464)

      This is an appeal from the judgment signed by the court below on May 14, 2014.
Appellant, Jennifer Mansbach, did not timely file a brief. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for want
of prosecution.

      It is further ORDERED that appellant pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

Judgment rendered January 22, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Bland and
Huddle.